OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement filed 28 MAY 2021.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  “At least one embodiment relates to” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 8573611 B1) in view of BERMAN (US 2015/0355160 A1).
JENSEN discloses a concrete mixing truck 12, comprising: a chassis 14; a front axle 18 and a rear axle 19 coupled to the chassis; supplemental lift axles 22 coupled to the chassis and including a tractive element 24, wherein the lift axles 22 are selectively repositionable between a lowered position (Figure 2) in which the tractive element engages a support surface and a raised position (Figure 1) in which the tractive element is lifted out of engagement with the support surface; a lift actuator 26 coupled to each lift axle 22, 22; a mixing drum rotatably coupled to the chassis and configured to contain material as seen in Figure 1; a controller 30 operatively coupled to each lift actuator and configured to control the lift actuator; a plurality of lift axles 22 coupled to the chassis including a plurality of tractive elements 24, wherein each of the plurality of axles and the attached tractive elements 24 are selectively and individually (Figure 3) repositionable between the lowered position (Figure 2) and the raised position      (Figure 1).  
JENSEN also discloses providing a chassis 14 including a front axle 18 and a rear axle 19; coupling a lift axle 22 including a tractive element 24 to the chassis 14;  coupling a lift actuator 26 to the lift axle such that the lift axle 22 can be selectively positioned in a lowered position where the tractive element 24 engages a ground support (Figure 2) and a raised position where the tractive element disengages from the ground support (Figure 1); coupling a mixing drum (Figure 1) to the lift actuator; and coupling a controller 30 to a signal wherein the controller 30 controls the position of the lift axle 22 based on a signal response (Figure 3 and col. 3, line 50 - col. 4, line 61). 
 JENSEN teaches at (2) in column 1 that the supplemental lift axles 22 of the concrete mixer truck are typically individually controllable to provide a variable amount of additional support depending on the weight of the load being carried (e.g., corresponding to the fill level of concrete in the mixing drum affecting the weight or load on the axles of the concrete mixing vehicle) but does not disclose the recited fill level sensor, GPS system, or wherein the position of the lift axle is determined by a fill level of the mixing drum.
BERMAN ‘160 discloses a concrete mixer 10 with a drum 11 having fill level sensors 110/120, 200/220, or 300 coupled to the drum 11 that contains materials to be mixed; the fill level sensors are configured to provide a signal indicative of a fill level of the material/concrete within the mixing drum to a controller 12, 140, 142, or 240; wherein the controller is configured to use a first angle and a second angle to determine the fill level wherein the first angle and the second angle are positions from a vertical axis of the mixing drum ¶ [0019], [0037], [0054], [0095], [0109],[0120], [0125]; wherein desired fill level threshold values can be established in the controllers as a function of the drum volume, truck weight, drum and/or truck type, government imposed travel regulations for concrete mixers, or otherwise; and including a GPS system 30, 40.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the apparatus and method of JENSEN with a fill level sensor indicative of the volume, and thus the weight, of the materials/concrete within  the drum and a GPS system, as disclosed by BERMAN, for the purposes of determining the position of each of the supplemental lift axles in response to the fill level of materials in the drum (i.e., to lower the lift axles to provide additional support for a concrete volume exceeding one or more predetermined fill values, and thus higher drum weights requiring said additional support) and to thereby retract the lift axles if the fill values are below such predetermined fill values; wherein the plurality of lift axles can be positioned in the lowered position in response to a fill level exceeding a fill level threshold; and to enable providing a direction of travel and a speed of the concrete mixer vehicle back to the controller via the GPS system whereby the lift axles are capable of being selectively repositionable based on the direction of travel and speed provided by the GPS system, wherein the direction of travel is capable of being defined within or away from a geofence via the GPS system such that the geofence defines an area such that the lift axle is selectively repositionable when the concrete mixing truck enters or leaves the area.
 The subject matter of claims 3-5 and 12 recite no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the prior art applied above discloses all of the recited structure irrespective of the manner in which said structure is operated and the fill level sensors and GPS system of BERMAN are deemed capable of meeting the subject matter of claims 3-5 and 12.  Note the controller is not recited to provide any of the functions in these claims - compare to claim 13 for example.



APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 8573611 B1) in view of BERMAN (US 2015/0355160 A1) as applied to claim 3 above and further in view of WURTZ et al. (US 2018/0250847 A1).
Assuming, arguendo, that modified JENSEN does not suggest the recited geofence, WURTZ et al. discloses a concrete mixer vehicle 10 that utilizes a control protocol responsive to a geofence for operation of one or more systems of the vehicle whereby operation of the vehicle systems is controlled based upon the vehicle location with respect geofence.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified JENSEN vehicle responsive to a geofence to determine a direction of travel with respect to the geofence and such that the geofence defines an area such that vehicle operational parameters or systems are enabled or disabled as a function of the location of the vehicle with respect to the predefined geofence such as the position of the lift axles on the vehicle ¶ [0065], [0066], [0074], [0076], [0078], [0088].

Claims 7-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (US 8573611 B1) in view of BERMAN (US 2015/0355160 A1) as applied to claim 1 above and further in view of QUIGLEY et al. (US 2005/0131600 A1).
Modified JENSEN discloses the recited control system and controller but does not suggest the recited speed sensor or tire inflation system.  QUIGLEY et al. discloses a concrete mixer vehicle 10 that utilizes sensors including a vehicle speed sensor 30 connected to a controller 12 to determine many parameters of the vehicle including the speed of the vehicle wherein thresholds may be set for said vehicle speed  [0004], [0007], [0032], [0078], [0089], [0098] - [0106].  A central tire inflation system 73 is responsive to the pressure of the tractive elements/tires on the vehicle and coupled to the controller 12.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified JENSEN vehicle responsive to a speed sensor to monitor the speed and determine the position of the lift axles on the vehicle as a function of the speed of the vehicle and speed thresholds being breached [0032], [0078], [0089], [0098] - [0106].  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have further provided the modified JENSEN vehicle with a central tire inflation system to determine if the pressure in the tires is within acceptable limits ([0037] and TABLE 1).  Claim 14 fails to recite any further structure and is deemed inherent:  tire pressure is proportional to the load/fill level of the materials/concrete in the drum.
Thus, JENSEN as modified by the prior art would disclose a control system, comprising: a controller configured to receive a signal from a variety of input devices, the variety of input devices comprising: a fill level sensor including a fill level as in BERMAN;  a global positioning system (GPS) as in BERMAN ; a speed sensor as in QUIGLEY et al;  and a tire pressure sensor as in QUIGLEY et al.;  wherein the controller provides a signal to a variety of output devices, wherein the variety of output devices includes an axle lift controller as in JENSEN, wherein the axle lift controller is configured to reposition a lift axle in an upper position and a lower position, and wherein the lift axle is positioned in a lowered position in response to the fill level exceeding a fill level threshold as suggested by the combination of this prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  













/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





23 August 2022